Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This was an action to recover a certain amount of money, alleged to have been fraudulently obtained from the plaintiff. The defendant admitted the debt, but denied the fraud. The case went to the jury upon this question alone, and they returned a verdict that “the defendant was guilty of deception' and fraud in contracting the debt.” The appellant contends that the evidence is insufficient to justify the finding.
Fraud may consist in the misrepresentation, or the conceal*89ment of material facts, and may be inferred from the circumstances and condition of the parties contracting. The evidence in this case was sufficient to warrant the jury in finding the fact of fraud, and we see no good reason for disturbing their verdict.
The appellants assign as error, the refusal of the Court to charge the jury, “ that the plaintiff, to sustain the allegations of fraud and deceit in contracting the debt as set forth in the complaint, must prove on the trial, that the representations alleged to have been fraudulent and deceitful, were not true.”
This instruction was undoubtedly correct, but was refused by the Court, on the ground that it had been already substantially given by the Court. A reference to the instructions of the Court shows that such was the fact, and the verdict establishes the conclusion, that the jury were not misled by the refusal. Judgment affirmed.